Title: To Alexander Hamilton from Tench Coxe, 26 December 1794
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department, Revenue Office, December 26, 1794. “A considerable impediment to the arrangement of compensations adjusted on Thursday night has just occurred. The 13th Section of the law of the 5th June has been inadvertently caused to refer to the 30th day of June 1795 (‘next’) by the postponement of the consummation of the Act from the preceding month until the commencement of the month of June 1794.”
